Citation Nr: 1401616	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for residuals of a right finger or hand injury. 

3.  Entitlement to service connection for a left shoulder disability, to include whether a substantive appeal was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe


INTRODUCTION

The Veteran was a Member of the Louisiana Army National Guard, with Active Duty for Training (ACDUTRA) from June 1991 to October 1991.  He was called up and served on active duty from March 2004 to February 2005, including deployment to Afghanistan.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granting service connection for a left knee disability but denying service connection for a low back disability.  The Veteran timely perfected his appeal. 

The appeal also arises from a December 2006 RO rating action in pertinent part denying service connection for right finger or hand injury residuals, characterized in that decision as traumatic synovitis of the metacarpophalangeal joint of the right index finger.(claimed as chronic pain, right hand).  The Veteran timely perfected his appeal. 

A January 2008 rating decision denied service connection for left rotator cuff tear.  The Veteran filed a Notice of Disagreement in April 2008.  In June 2009, the RO issued a statement of the case.  In May 2010, the RO received communication from the Veteran indicating that he previously submitted a Form 9 regarding the left shoulder disability and he also submitted a copy of the alleged Form 9, which was dated in July 2009.  

In May 2012, the Board remanded the claims regarding a low back disability and residuals of a right finger or hand injury for further development. 

At the same time, the Board referred the issue of timeliness of submission of a substantive appeal to perfect an appeal of a claim for service connection for a left shoulder disorder (characterized by the RO as a left rotator cuff tear) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The RO has not addressed this issue.  In light of the decision herein produced, the Board notes that the issue regarding service connection for a left shoulder disability will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA originally accepted the appellant's Form 9 dated July 1, 2009 and received in May 2010 as a timely substantive appeal of the January 2008 rating decision that denied service connection for left rotator cuff tear and reactivated the appeal. 

2. In September 2010 correspondence, the RO informed the Veteran that regarding the status of his Form 9, the Form 9 was received and associated with the claims file and the claim was now before the Board for a decision.  The Veteran was notified that a determination regarding the claim would be made soon and that the RO would discontinue any further responses to the Veteran regarding this issue.  

3. Between the September 2010 correspondence and the May 2012 Board remand, the Veteran was not notified regarding an issue with the timeliness of his substantive appeal.  

4. The Veteran believed that his appeal for service connection for a left shoulder disability had been perfected. 

5. The Veteran does not have a current low back disability that is related to a period of military service or any incident thereof, including a fall, and is not caused or aggravated by a service-connected disability.  

6. The evidence establishes that the Veteran's diagnosed residuals of a right finger or hand injury had its onset during his active military service. 


CONCLUSIONS OF LAW

1. By its actions, VA waived the 60-day timeliness requirement for filing a substantive appeal concerning the issue of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 7105(d) (2002 & Supp. 2013); 38 C.F.R. §§ 19.32 , 19.34, 19.35, 19.36, 20.302, 20.305 (2013); Percy v. Shinseki, 23 Vet. App. 37 (2009). 

2. The criteria for service connection for low back disability, claimed as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

3. The criteria for service connection for residuals of a right finger or hand injury have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 
 
In light of the favorable decision as it relates to the grant of entitlement to service connection residuals of a right finger or hand injury and timeliness of the substantive appeal concerning the issue of entitlement to service connection for a left shoulder disability, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In regards to the Veteran's low back disability, pursuant to the May 2012 Board remand, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2012 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection on a direct and secondary basis as well informing the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a November 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured. Mayfield, 444 F.3d 1328   (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.

The Board remanded the claim, in part, to obtain additional treatment records as well as any information from the Veteran's Post Office employer regarding his impairment interfering with his work, to include any determinations based on special accommodations.  Additional VA treatment records were obtained and associated with the Veteran's Virtual VA paperless claims file and a July 2010 statement from the Post Office Station Manager was associated with the paper claims file.  There has been substantial compliance with the May 2012 remand instructions.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also remanded the claim to provide the Veteran with additional VA examinations that included nexus opinions.  The May 2012 VA examination is adequate for the purposes of adjudication and reflect compliance with the May 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


II. Timeliness of the Appeal for Service Connection for a Left Shoulder Disability

The statutory framework guiding the VA appeals process provides that if a claimant receives an unfavorable decision on a claim for VA benefits, the claimant may initiate appellate review by filing a notice of disagreement (NOD).  38 U.S.C.A. § 105(a).  The claimant "shall" file the NOD within one year from the date on which the agency of original jurisdiction (AOJ) (usually an RO) mails notice of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  If the claimant does not file an NOD within the one-year period, the AOJ decision "shall become final." Id. 

If the claimant does file a timely NOD, the next step in the appellate process is for the AOJ to review its previous decision.  38 U.S.C.A. § 7105(d)(1).  If the AOJ decides to continue its previous decision, the AOJ must send the claimant a statement of the case (SOC). Id.  The claimant may then perfect an appeal to the Board by filing a substantive appeal.  38 U.S.C.A. § 7105(a).  The claimant has a period of 60 days from the date of the SOC to file the formal appeal.  38 U.S.C.A. § 7103(d)(3).  The AOJ "may close the case for failure to respond after receipt of the statement of the case[.]" Id. ; but cf. 38 C.F.R. § 20.302(b) (providing that a substantive appeal "must" be filed within 60 days from the date the AOJ mails the SOC, or within the initial year following the mailing or the original adjudication being appealed, whichever is later).

Importantly, the failure to file (or file timely) a substantive appeal is not an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, which was within its authority to do, it appeared to have treated the appeal as timely, and thus there was "no problem, with regard to the timeliness of the filing of the [Form 9] Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim." Id.   (citing 38 U.S.C.A. § 7105(d)(3) ).  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis); see also 38 C.F.R. § 19.32  (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated). 
More recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says." Id. at 47.

In the present matter, the Veteran initially filed a claim for service connection for a left shoulder disability in February 2007.  A January 2008 rating decision denied service connection for left rotator cuff tear.  The Veteran filed a Notice of Disagreement in April 2008.  In June 2009, the RO issued a statement of the case.  

While the Veteran reported that he was notified in May 2010 that the RO closed his claim, the evidence reflects that he immediately resubmitted a Form 9 dated in July 2009.  September 2010 correspondence to the Veteran reflected that the RO reactivated the claim and treated the appeal as timely filed until May 2012, at which time the Board first suggested in a somewhat vague statement in the introduction section of the May 2012 remand that the appeal as to the issue of service connection for a left shoulder disability may be untimely. VA has failed to act in any way in response to the Board's May 2012 remand.  The Court in Percy ultimately held that VA's actions in treating the appeal as timely waived any objection that VA might have had to the timeliness of the submission. Id. at 46-47.  Here, following the May 2010 resubmission of the Form 9 dated in July 2009, the RO sent the Veteran correspondence in September 2010 notifying him that his Form 9 had been received and sent to the Board so that a decision could be made on the claim.  The RO also encouraged the Veteran to stop inquiring about his Substantive Appeal as the RO would discontinue any further responses.  The RO also informed the Veteran that he would be notified of the Board determination in his case as soon as it was made available, which led the Veteran to believe that the resubmitted Form 9 had been accepted and the appeal perfected.  By those actions, and by the failure to instruct the appellant that his appeal was untimely, VA waived its objections on the matter. See id. at 46-47. 
The Board may accept the appeal as perfected, and take jurisdiction of the claim as having been properly appealed.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely NOD); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that the Board has an obligation to read appeal filings in a liberal manner, regardless of competency of claimant's representative). 

Thus, the RO clearly treated the claim as having been perfected and reactivated the appeal to the Board, and provided notice to the Veteran indicating that it was in appellate status for review by the Board.  Accordingly, the Board treats this service connection claim for a left shoulder disability as having been properly perfected, based on its acceptance by the RO as properly perfected.  The Board thereby accepts jurisdiction over the claim.  See Percy, supra. 

In as much as the Board would prefer to resolve the appeal regarding service connection for a left shoulder disability at this time, preliminary review reveals that the information in the record before the Board is inadequate to make an informed determination, and discloses a need for further development in the Remand section below prior to final appellate review. 

III. Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d).  Service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr, 21 Vet. App. at 307; Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown , 7 Vet. App. 439, 448-49 (1995).

An essential element of any service connection claim is the establishment of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that there cannot be a valid claim without proof of a present disability).  Although a claimant may report experiencing additional pain, which is attributed to a service-connected disability, without a diagnosed or identifiable underlying malady or condition pain alone does not in and of itself constitute a disability for which service connection may be granted, even on a secondary basis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are lay observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




III. Analysis

A.  Low Back Disability

The Veteran contends that he developed a low back disability secondary to his service-connected right knee disorder, or alternatively that his low back disability developed as a result of a spinal anesthesia administered when right knee surgery was performed in service in November 2004, or alternatively that a low back disability is causally related to injury resulting in service, including when he fell down stairs in service and also injured his knee. 

Service treatment records (STR's) included an October 2004 treatment record that revealed that the Veteran feel down the stairs while carrying a basket of clothing two weeks ago and he continued to have complaints of knee pain.  A November 2004 record noted that the Veteran fell down the steps several months ago in which he experienced immediate swelling and pain in his right knee and left shoulder.  November 2004 operative reports for right knee surgery showed spinal anesthesia with sedation was administer; however, there was no mention of complication from the procedure or the surgery.  A January 2005 record noted complaints of a backache.  

May 2005 VA joint examination revealed normal range of motion in the back and there was no evidence of complaints of any pain or other reports of back problems.  

On December 2008 VA joints, the examiner observed an antalgic gait with poor propulsion, but did not address a low back disability.

On May 2012 VA examination, the examiner noted that the Veteran had in-service lumbago in January 2005, which was a temporary and transient condition with a normal examination and x-rays.  The Veteran reported daily pain on the lower left side of the back and occasional spasm.  A May 2012 CT of the spine was normal.  While X-ray images of the lumbar spine indicated that the Veteran had mild levoscoliosis, the examiner reported that the levoscoliosis noted on the lumbar X-ray was more than likely positional as a specific examination for scoliosis was normal.  The examiner opined that it claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner summarized the relevant records, which were negative for a low back disability.  The examiner reasoned that he reviewed the claims file and considered the Veteran's lay; however, current findings demonstrated that there was no chronic disability.  Therefore, it was less likely that there was a current back condition related to an inservice injury.

The examiner also opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner again considered the claims file and the Veteran's statements as well as the current CT scan which showed that the Veteran's right leg was shorter than the left by .16 cm.  The examiner stated that inequality of leg length (>2 cm) was associated with compensatory gait abnormalities and may lead to degenerative arthritis of the lower extremity and the lumbar spine, but not at less than 2 cm, and thus the knee was less likely to cause or aggravate a back condition.  The examiner also noted that it has been shown that spinal anesthesia may occur in up to 10 percent of non-pregnant patients, but that this acute pain was temporary in duration and therefore, less likely to cause or be the etiology of long term residual problems with the back.  The examiner included references. 

In this case, neither direct nor secondary service connection for a low back disability is warranted.  A diagnosed condition must underlie a Veteran's complaints of pain in order for direct or secondary service connection to be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The competent medical evidence of record does not show that the Veteran has been diagnosed with any disability, injury, or disease underlying his complaints of a backache, pain, or spasms.  While a backache is mentioned in the Veteran's service treatment records, no other findings or diagnosis was given.  Additionally, post service VA examinations considered the Veteran's complaints of pain and spasms, but no current back disability was found on examination.  

While the Veteran is competent to report he is experiencing pain, there is no diagnosed disease to which the reported pain can be attributed to.  As there is no lay or medical diagnosis of an underlying disease, the Veteran's statements are simply subjective complaints of pain and spasms, which are not sufficient to establish a current diagnosis for the purposes of service connection.  Id.  Since a current disability has not been established, service connection cannot be granted on a direct or secondary basis for the claimed low back disability.  See Brammer, 3 Vet. App. at 225.

The preponderance of the evidence weighs against a finding that the Veteran has a current low back disability, and therefore there is not a valid claim for direct or secondary service connection.  See 38 U.S.C.A. § 111; 38 C.F.R. § 3.303, 3.310; Brammer, 3 Vet. App. at 225.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B.  Residuals of a Right Finger or Hand Injury

The Veteran's service records reflect that in April 2004 while engaged in house-to-house searches, the Veteran's right hand was caught in a door when a fellow soldier fell backward into the door. The Veteran complained of persistent pain following the injury, and was seen for treatment on multiple occasions. When seen in June 2004, he complained of chronic pain which was noted to be localized to the metacarpophalangeal joint of the right middle finger.  The Veteran's motor pool duties were noted to be hindered by the injury. A bone scan of the hand was accordingly obtained in June 2004, and this produced findings consistent with diffuse reactive changes throughout the bones and soft tissues of the right hand, wrist, and distal ulna/radius consistent with a stress fracture injury, with injury signals most prominent in the interphalangeal and metacarpophalangeal joints of the right middle finger with evidence of actual fracture particularly involving the metacarpals.  A follow up treatment in July 2004 noted the Veteran's complaint that the site of injury "throbs a lot" despite the Veteran wearing a splint and reporting taking 24-hour medication.  He reported persistent pain despite continued use of splint at the end of July, but at the beginning of August 2004 he was noted to have no complaint of pain.  In August 2004, he had complaints of ongoing pain and was diagnosed with traumatic synovitis of right middle finger. In October 2004 he was issued a medical profile in regards to a right hand fracture.  

Service personnel records reflected that he was released from Operation Enduring Freedom 5 because of his right hand injury. 

On August 2007 VA examination, the Veteran had some decreased movement, with inability to touch index and middle fingers to palm, and decreased strength for pushing, pulling, and twisting of the right hand, as well as increased dexterity for twisting and writing. The examiner diagnosed a strain of the right index, middle, and ring fingers. 

On May 2012 VA examination, the reported decreased grip strength with his dominant right hand as well as pain in the right ring finger and middle finger.  He had flare-ups of pain and swelling.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that in service X-rays in CPRS did not confirm a fracture, verified bone scan dated in June 2004 showed contusion injury right hand without fracture.  The Veteran was diagnosed with traumatic synovitis of right middle finger in August 2004 as well as right middle, index, and ring finger strain in August 2007.  The examiner reasoned that current examination findings showed normal exam, strength and x-rays.  Therefore, it was less than likely there was a chronic ongoing condition with the right hand.

The service treatment records and the Veteran's reports provide competent and credible evidence of right finger and hand symptoms. He has also provided competent and credible evidence of ongoing symptomatology since the in-service incidents.  The May 2012 VA examiner indicated that a disability was not shown on the examination, he apparently found that there was disability during at least part of the current appeal period, insofar as he acknowledged the August 2007 examiner's finding if right middle, index, and finger strain.  Given the diagnoses, the Veteran's ongoing reports of symptoms of decreased grip strength with his dominant right hand as well as pain and swelling; the record supports a finding that the Veteran has current residuals of a right finger and hand disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement is satisfied if the claimed disability is shown at any time during the appeal period, even if subsequently resolved).

In sum, the requirements for service connection for residuals of a right hand and finger disability have been satisfied.  The claim is therefore, granted.


ORDER

The service connection claim for a left shoulder disability has been perfected.  

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for residuals of a right finger and hand injury, is granted. 


REMAND

The Veteran contends that his current left shoulder disability is related to a fall in service.  Service treatment records include October and November 2004 reports of left shoulder pain and swelling after falling down the stairs two weeks prior.  

A July 2008 rating decision denied the Veteran's claim for left rotator cuff tear in part based on normal findings on May 2005 VA examination.  However, since his last VA examination regarding his left shoulder, the Veteran has been diagnosed with numerous left shoulder disabilities and has undergone a subacromial decompression (SAD) Mumford surgical procedure in the left shoulder.  See VA treatment records beginning April 2010.  VA treatment records dated in April 2011 include a history of the Veteran falling on his left shoulder during active service and also suggested that the Veteran's left shoulder injury may be due to carrying a mail bag with his job at the Postal Service.  In light of the current diagnoses of a left shoulder disability and evidence suggesting a relationship to service, a new VA examination is indicated.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The record reflects that the Veteran receives ongoing VA treatment for his left shoulder disability and it appears that there may be additional VA treatment records that have not yet been obtained since March 2012.  VA has a duty to obtain any such relevant records. 38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's treatment for left shoulder disabilities from Shreveport VA Medical Center from March 2012 to the present, and from any other sufficiently identified VA facility. 

Efforts to obtain these records must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After the completion of #1 above, schedule the Veteran for the appropriate VA examination to determine whether there is a nexus between his active military service and any current left shoulder disability. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. 

a) The examiner should identify each left shoulder disability. 

b) For each left shoulder disability indentified, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any left shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury as opposed to any intercurrent injury performing his job with the Post Office.

In offering this opinion, the examiner specifically comment on the Veteran's  service treatment records dated in October and November 2004 that document complaints of pain and swelling in the left shoulder after falling down the stairs.  The examiner should fully explain any opinion expressed. If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.

3.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


